             Case 1:18-cv-00681-RJL Document 159 Filed 02/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

Defendants.

                                 NOTICE OF CORRECTION

        Defendants’ Notice of Response to Order to Show Cause and the accompanying

Declaration of Eden P. Quainton dated February 18, 2020 incorrectly stated that Dkt. 130-2,

which contained a link in an Exhibit that should have been redacted, had been removed from the

Courtlistener.com database. Dkt. 157 at 2; Dkt. 157 at ¶ 9. Counsel had been informed by his

client that the document had been removed and had relied on this representation. Declaration of

Matthew Couch, dated February 20, 2020, at ¶ 2; Declaration of Eden P. Quainton, dated

February 20, 2020 (the “Quainton Decl.”) at ¶ 5. However, on February 20, 2020 counsel for

Plaintiff informed counsel for Defendant that the link in the Exhibit in question remained live.

Quainton Decl. at ¶ 6. Counsel immediately sent a removal notice to Courtlistener.com through

the website removal page. Id. at ¶ 7. The Exhibit is no longer available on the Courtlistener.com

website. Id.

Dated: February 20, 2020

                                     /s/ Eden Quainton___________________
                                     EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                     QUAINTON LAW, PLLC
                                     1001 Avenue of the Americas, 11th Floor
                                     New York, New York 10018
                                     Telephone: (212) 813-8389
                                                 1
Case 1:18-cv-00681-RJL Document 159 Filed 02/20/20 Page 2 of 3



                     E-mail: equainton@gmail.com
                     Attorneys for Defendants Edward Butowsky and
                     Matthew Couch




                               2
         Case 1:18-cv-00681-RJL Document 159 Filed 02/20/20 Page 3 of 3



                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on January 27, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               3
